DETAILED ACTION
This Office Action is in response to the Amendment filed on 11/09/2020. 
In the instant Amendment, claims 1, 14-15 and 18-20 have been amended. Claims 2-3, 12 and 16 have been cancelled.
Claims 1, 4-11, 13-15 and 17-22 have been examined and are pending. This Action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant's arguments with respect to independent claims 1, 14 and 19 filed on 11/09/2020, have been considered but are moot in new ground of rejection. The combination of references Ritter and Wen and Mehrl discloses all the limitations as cited in amended independent claim 1. The combination of references Ritter and Wen and Mehrl and Kaneko discloses all the limitations as cited in amended independent claim 14.See the following rejection. The combination of references Ritter and Wen and Mehrl and Christ discloses all the limitations as cited in amended independent claim 19. See the new ground rejections below.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, 13-15 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14 and 19 recite “independent of any time and location information.” It is unclear the cited location information is location of what. Therefore, the claims are indefinite.
Claims 4-11, 13, 16, 17-18 and 20-22 are rejected because they depend on rejected claims 1, 14 and 19 as set forth above.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 10, 11 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ritter et al. (U.S 2016/0069741), hereinafter Ritter, in view of Wen et al. (U.S 2016/0237745), hereinafter Wen, further in view of Mehrl et al. (U.S 2019/0154498) hereinafter Mehrl.
Regarding claim 1, Ritter discloses a device, comprising: 
a structure (Ritter Fig. 1, [0051]: a system 100 including an aerial vehicle 106); 
a plurality of photo sensors coupled to the structure, the photo sensors having different sensing orientations with respect to one another, each of the photo sensors, in use, receives continuous solar irradiance at a respective one of the plurality of sensing orientations; a processor coupled to the plurality of photo sensors (Ritter Fig. 1, [0053]-[0055]: the aerial vehicle 106 carries one or more photo sensors 110 which are configured to obtain spectral measurement of an ambient light source 107 from the sun; [0079]-[0080], Fig. 1: one or more processors 122 to obtain information associated with the obtained spectral measurement of the light source from the sensors 110; [0058]: the photo sensors 110 can comprise 5 sensors 112-120; [0056], [0086]: the photo sensors 110 may be mounted and oriented in desired manner such as toward ambient light sources or oriented individually at a desired angle relative to a target 102, hence five photo sensors can have five different sensor orientations as in Fig. 1),
wherein the different sensing orientations of the photo sensors include at least five different sensing orientations (Ritter [0058]: the photo sensors 110 can comprise 5 sensors 112-120; [0056], Fig. 1: the photo sensors 110 may be mounted and oriented in desired manner such as toward ambient light sources or oriented individually at a desired angle relative to a target 102. Hence, each of the five sensors can have different sensing orientations),
the plurality of photo sensors are configured to simultaneously sense the solar irradiance from the sun at the different sensing orientations (Ritter Fig. 1, [0053]-[0055]: photo sensors 110 which are configured to obtain spectral measurement of an ambient light source 107 from the sun; [0058]: the photo sensors 110 can comprise 5 sensors 112-120. Hence, the photo sensors 110 can simultaneously sense irradiance from the light source at the sensing orientations), 

Ritter does not explicitly disclose the processor is configured to simultaneously determine a direct component and a scattered component of the simultaneously sensed solar irradiance.
However, Wen discloses plurality of photo sensors are configured to simultaneously sense the solar irradiance from the sun at different sensing orientations, a processor coupled to the plurality of photo sensors, the processor is configured to simultaneously determine a direct component and a scattered component of the simultaneously sensed solar irradiance (Wen Figs. 1-2, [0024]-[0025], [0028], [0013], [0036], [0041]-[0042]: plurality of photosensitive sensor element 110 or 210 facing at different directions to measure direct and diffuse components of the illuminance and irradiance of the sun, hence simultaneously sensing irradiance. The processor 120 connected to the sensors and computes the direct and diffuse components of the solar radiations measured by the sensors 110).  
Ritter and Wen are analogous art because they are from the same field of endeavor of irradiance sensing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Ritter, and further incorporate having the processor is configured to simultaneously determine a direct component and a scattered component of the simultaneously sensed solar irradiance, as taught by Wen, to be able to distinguish the contribution of direct and diffuse radiation for desired use (Wen [0010]).

Ritter further discloses determine an incidence angle of the sun (Ritter [0088]: a mounting angle sensor to obtain measurement of angle at which the sensors 110 are positioned with respect to the incident light from the ambient light source. The angle of incident of the light source relative to the sensor is determined based on obtained attitude information of the sensors, the sensors 110 and determined solar angles which include solar elevation and azimuth angles, wherein the sensors 110 provide information of the simultaneously irradiance measured. The relationship between the intensity of the spectral measurement and the angle of incidence between the ambient light source and the photo sensors 110 is obtained).
Wen also discloses solar altitude and elevation azimuth angle of the sun can be determined (Wen Fig. 4, [0034], [0038]: solar altitude azimuth angle β and elevation azimuth angle γ can be determined, with Ib is the direct normal solar radiation; [0036]: the relationship between the global measurement with direct and diffuse measurement and altitude azimuth angle β and elevation azimuth angle γ can be seen as in equation 1). 

Ritter does not explicitly disclose determine an incidence angle of the sun based on the simultaneously sensed irradiance and independent of any time and location information.
However, Mehrl discloses determine an incidence angle of the sun based on the simultaneously sensed irradiance and independent of any time and location information (Mehrl Figs. 1-2, 4-9, [0007], [0011]-[0015], [0056], [0062]: determine incident angle of the sun light using sensed signals of four or more directional sensors independent of any time and location information since those information are not disclosed to be needed; [0048]: the sensors detects direction and non-directional light, hence direct and scattered light).
Ritter and Wen and Mehrl are analogous art because they are from the same field of endeavor of irradiance sensing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Ritter and Wen, and further incorporate determining an incidence angle of the light source based on the simultaneously sensed irradiance, as taught by Mehrl, to reliably determine incident angle of the solar irradiance in different weather situations (Mehrl [0027]).



Regarding claim 4, Ritter and Wen and Mehrl disclose all the limitations of claim 1 and are analyzed as previously discussed with respect to that claim.
Ritter does not explicitly disclose wherein the structure comprises a housing having a plurality of surfaces, the plurality of surfaces having different orientations with respect to one another, wherein the photo sensors are arranged at positions corresponding with the surfaces of the housing.  
However, Ritter broadly disclose a mounting device having a plurality of surfaces, the plurality of surfaces having different orientations with respect to one another (Ritter Fig. 1, [0056]: a mount 130 to facilitate orientation of the photo sensors 110. The mount can be seen to have plurality of surfaces including an upper surface near the diffuser 113, a lower surface and inclined surfaces extending between the lower and upper surface as in Fig. 1).
Furthermore, Wen discloses wherein the structure comprises a housing having a plurality of surfaces, the plurality of surfaces having different orientations with respect to one another, wherein the photo sensors are arranged at positions corresponding with the surfaces of the housing (Wen Figs. 1-4, [0028]: a housing 220 to enclose the photosensitive elements 210 and any auxiliary circuitry; [0034]: the sensors 110 are mounted on surface such that the element 411-414 are mounted on positions corresponding to different surfaces facing different directions as in Figs. 1-4).  
Ritter and Wen and Mehrl are analogous art because they are from the same field of endeavor of irradiance sensing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system with photo sensors, as disclosed by Ritter  Wen and Mehrl, and further incorporate having the structure comprises a housing having a plurality of surfaces, the plurality of surfaces having different orientations with respect to one another, wherein the photo sensors are arranged at positions corresponding with the surfaces of the housing, as taught by Wen, to measure irradiance in multiple directions (Wen [0034]).


Regarding claim 10, Ritter and Wen and Mehrl disclose all the limitations of claim 1 and are analyzed as previously discussed with respect to that claim.
Ritter discloses wherein the plurality of photo sensors includes at least one broadband photo sensor and at least one spectral sensor (Ritter [0057]: the photo sensors can have spectral response across a range of spectral frequencies while other photo sensors can have response across a different range of spectral which can be a wider range, hence can be a broadband sensor; [0053]: an imaging device may be one or more of multispectral or hyperspectral sensors).


Regarding claim 11, Ritter and Wen and Mehrl disclose all the limitations of claim 1 and are analyzed as previously discussed with respect to that claim.
Ritter further discloses the processor is configured to correlate irradiance information sensed by the plurality of photo sensors with image information acquired by an imaging device (Ritter [0079]-[0080], Fig. 1: one or more processors 122 to obtain information associated with the obtained spectral measurement of the light source from the sensors 110; [0053]: an imaging device 108 may be one or more of multispectral or hyperspectral video camera to obtain images of a target 102; [0025]-[0026], [0040], [0092]: the spectral measurement of the target can be calibrated based on the spectral measurement of the ambient light source using obtained environmental parameter information to scale the spectral measurement of the target with determined calibration values and can be based on irradiance as in [0097], [0111], [0076], to correct the spectral image as in [0050], hence correlate the sensed irradiance by photo sensors with image acquired by imaging device; [0099]: scaling the spectral measurement of  the target with the determines calibration values provides spectral measurement of the target that are independent of ambient light illumination conditions; [0088]: the information of irradiance of ambient light source can be used to correct the spectral measurement).  

Regarding claim 13, Ritter and Wen and Mehrl disclose all the limitations of claim 1 and are analyzed as previously discussed with respect to that claim.
Ritter further discloses wherein the device is attached to an aerial vehicle (Ritter Fig. 1, [0051]: the system 100 on an aerial vehicle 106).  

Regarding claim 22, Ritter and Wen and Mehrl disclose all the limitations of claim 1 and are analyzed as previously discussed with respect to that claim.
Ritter does not explicitly disclose determine the direct component and the scattered component of the simultaneously sensed solar irradiance based on only the simultaneously sensed solar irradiance and information indicative of the different sensing orientations of the photosensors. 
Mehrl discloses determine the direct component and the scattered component of the simultaneously sensed solar irradiance based on only the simultaneously sensed solar irradiance and information indicative of the different sensing orientations of the photosensors (Mehrl [0048], [0020]: the sensors detects direction and non-directional light, hence direct and scattered light; [0022]: the signals of the optical sensor structure and which conditions the sensors is oriented can be used to determine incident angle of the incoming light). 
Ritter and Wen and Mehrl are analogous art because they are from the same field of endeavor of irradiance sensing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Ritter and Wen, and further incorporate determining the direct component and the scattered component of the simultaneously sensed solar irradiance based on only the simultaneously sensed solar irradiance and information indicative of the different sensing orientations of the photosensors, as taught by Mehrl, to reliably determine incident angle of the solar irradiance in different weather situations (Mehrl [0027]).

Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ritter et al. (U.S 2016/0069741), hereinafter Ritter, in view of Wen et al. (U.S 2016/0237745), hereinafter Wen, further in view of Mehrl et al. (U.S 2019/0154498) hereinafter Mehrl, further in view of Geerds et al. (U.S 2014/0267596 A1) hereinafter Geerds.
Regarding claim 5, Ritter and Wen and Mehrl disclose all the limitations of claim 4 and are analyzed as previously discussed with respect to that claim.
Ritter does not explicitly disclose wherein the plurality of surfaces of the housing includes a lower surface, an upper surface and a plurality of inclined surfaces extending between the lower and upper surfaces, and the plurality of photo sensors are arranged on the upper surface and the inclined surfaces of the housing.
However, Ritter broadly disclose a mounting device includes a lower surface, an upper surface and a plurality of inclined surfaces extending between the lower and upper surfaces, and the plurality of photo sensors are arranged on the upper surface and the inclined surfaces of the housing (Ritter Fig. 1, [0056]: a mount 130 to facilitate orientation of the photo sensors 110. The mount can be seen to have plurality of surfaces including an upper surface near the diffuser 113, a lower surface and inclined surfaces extending between the lower and upper surface as in Fig. 1).  
Furthermore, Geerds discloses wherein the plurality of surfaces of the housing includes a lower surface, an upper surface and a plurality of inclined surfaces extending between the lower and upper surfaces, and the plurality of photo sensors are arranged on the upper surface and the inclined surfaces of the housing (Geerds Fig. 1, [0049]-[0050]: a camera system comprises six individual panels 101-106 each holding a camera 110 as a housing, including an upper panel, a lower panel and 4 inclined panels extending between the upper and lower panels; [0050]: each camera is fixed in alternating orientation relative to the next panel).  
Ritter and Wen and Mehrl and Geerds are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system with photo sensors, as disclosed by Ritter and Wen and Mehrl, and further incorporate having the plurality of surfaces of the housing Geerds, to have significant overlap between the adjacent field of view for desired field of views and protect internal components of the cameras from the environment (Geerds [0049]-[0050]).

Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ritter et al. (U.S 2016/0069741), hereinafter Ritter, in view of Wen et al. (U.S 2016/0237745), hereinafter Wen, further in view of Mehrl et al. (U.S 2019/0154498) hereinafter Mehrl, further in view of Geerds et al. (U.S 2014/0267596 A1) hereinafter Geerds, further in view of Sutton et al. (U.S 2014/0118526) hereinafter Sutton.
Regarding claim 6, Ritter and Wen and Mehrl g and Geerds disclose all the limitations of claim 5 and are analyzed as previously discussed with respect to that claim.
Ritter does not explicitly disclose wherein the inclined surfaces of the housing include eight inclined surfaces, and the photo sensors, in use, receive irradiance incident on the eight inclined surfaces and the upper surface.  
However, Mehrl discloses eight directional sensors can be used (Mehrl [0015]).
Furthermore, Sutton discloses wherein the inclined surfaces of the housing include eight inclined surfaces, and the photo sensors, in use, receive irradiance incident on the eight inclined surfaces and the upper surface (Sutton [0044], Fig. 5: faceted sensors can be used. A sensor 12a comprising nine flat segments or facets 32a which include eight inclined surfaces and an upper surface can be used as in Fig. 5, to record different forms of radiations as in [0042]).  
Ritter and Wen and Mehrl and Geerds and Sutton are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system with photo sensors, as disclosed by Ritter and Wen and Mehrl and Geerds, and further incorporate having wherein the inclined surfaces of the housing include eight inclined surfaces, and the photo sensors, in use, receive irradiance incident on the eight inclined surfaces and the upper surface, as taught by Sutton, to provide enhanced photographic capabilities and optical performance (Sutton [0001], [0012], [0070]).

Claims 7-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ritter et al. (U.S 2016/0069741), hereinafter Ritter, in view of Wen et al. (U.S 2016/0237745), hereinafter Wen, further in view of Mehrl et al. (U.S 2019/0154498) hereinafter Mehrl, further in view of Sheridan (U.S 2018/0027152).
Regarding claim 7, Ritter and Wen and Mehrl disclose all the limitations of claim 4 and are analyzed as previously discussed with respect to that claim.
Ritter does not explicitly disclose wherein the housing includes: a top enclosure including the plurality of surfaces having different orientations with respect to one another, and a plurality of irradiance sensing openings extending through the surfaces; an internal board. 
However, Wen discloses wherein the housing includes: a top enclosure including the plurality of surfaces having different orientations with respect to one another, and a plurality of irradiance sensing extending through the surfaces, and an internal board (Wen Figs. 1-4, [0028]: a housing 220 having top enclosure to enclose the photosensitive elements 210 and any auxiliary circuitry; [0034]: the sensors 110 are mounted on surface that the element 411-414 are mounted on positions corresponding to different surfaces facing different directions as in Figs. 1-4).
 Ritter and Wen and Mehrl are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system with photo sensors, as disclosed by Ritter and Wen and Mehrl, and further incorporate having the housing includes: a top enclosure including the plurality of surfaces having different orientations with respect to one another, and a plurality of irradiance sensing openings extending through the surfaces, and an internal board, as taught by Wen, to measure irradiance in multiple directions (Wen [0034]).

Ritter and Wen and Mehrl do not explicitly disclose the plurality of photo sensors being attached to the internal board at positions corresponding with the irradiance sensing openings; and a bottom enclosure, wherein the top enclosure, the internal board, and the bottom enclosure are coupled to one another with the internal board positioned between the top enclosure and the bottom enclosure.
However, Sheridan discloses wherein the housing includes: a top enclosure including the plurality of surfaces having different orientations with respect to one another, and a plurality of irradiance sensing openings extending through the surfaces; an internal board, the plurality of photo sensors being attached to the internal board at positions corresponding with the irradiance sensing openings; and a bottom enclosure, wherein the top enclosure, the internal board, and the bottom enclosure are coupled to one another with the internal board positioned between the top enclosure and the bottom enclosure (Sheridan Fig. 1, [0054]-[0055]: a camera apparatus having a dual element mounting plate to which first and second camera sensors are secured, wherein the camera has a housing (camera or body shell 103 and 105) having a top and bottom enclosure having surfaces as in Fig. 1, and lens housing (lens collar 106 and 108) to mount the plurality of lens, hence there is openings for the lenses to extend through the surfaces; Fig. 31, [0122], [0120]: dual element mounting plate 1100 is internal boarding since it is housed within the camera housing body between top and bottom enclosures to mount sensors 3208 and 3228 on the board at positions corresponding with a lens mounting collar assembly 1080 and 1060 respectively). 
 Ritter and Wen and Mehrl and Sheridan are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system with photo sensors, as disclosed by Ritter and Wen and Nissborg, and further incorporate having the housing includes: a top enclosure including the plurality of surfaces having different orientations with respect to one another, and a plurality of irradiance sensing openings extending through the surfaces, as taught by Geerds and Sheridan, and having an internal board, the plurality of photo sensors being attached to the internal board at positions corresponding with the irradiance sensing openings; and a bottom enclosure, wherein the top enclosure, the internal board, and the bottom enclosure are coupled to one another with the internal board positioned between the top enclosure and the bottom enclosure, as taught by Sheridan, to improve capturing operations of plurality of sensors (Sheridan [0010], [0122]).


Regarding claim 8, Ritter and Wen and Mehrl and Sheridan disclose all the limitations of claim 7 and are analyzed as previously discussed with respect to that claim.
Ritter discloses a plurality of optical filters positioned over the photo sensors (Ritter [0072]: photo sensors may be comprised of photodiodes, wherein individual ones of photodiode may comprise a filter element); and a plurality of optical diffusers positioned over the photo sensors (Ritter [0014], [0067]: the photo sensor can comprise one or more diffusing elements; [0069], [0073]: one or more diffusing elements can be used to cover the photodiodes).  

Regarding claim 9, Ritter and Wen and Mehrl and Sheridan disclose all the limitations of claim 8 and are analyzed as previously discussed with respect to that claim.
Ritter does not explicitly disclose a plurality of light pipes positioned in the irradiance sensing openings.
However, Sheridan discloses a plurality of light pipes positioned in the irradiance sensing openings (Sheridan Fig. 1, [0054]-[0055]: lens housing (lens collar 106 and 108) to mount the plurality of lens, hence there is openings for the lenses to extend through the surfaces; Fig. 31, [0122], [0120]: dual element mounting plate 1100, i.e. internal boarding since it is housed in the camera housing body, to mount sensors 3208 and 3228 on the board at positions corresponding with a lens mounting collar assembly 1080 and 1060 respectively; wherein lens are used to transmit and focus light into the imaging sensor, hence they are light pipe). 
 Ritter and Wen and Mehrl and Sheridan are analogous art because they are from the same field of endeavor of imaging system.
Ritter and Wen and Nissborg, and further incorporate having a plurality of light pipes positioned in the irradiance sensing openings, as taught by Sheridan, to improve capturing operations of plurality of sensors (Sheridan [0010], [0122]).

Claims 14-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ritter et al. (U.S 2016/0069741), hereinafter Ritter, in view of Wen et al. (U.S 2016/0237745), hereinafter Wen, further in view of Mehrl et al. (U.S 2019/0154498) hereinafter Mehrl, further in view of Kaneko (U.S 2013/0266221).
Regarding claim 14, Ritter discloses a method, comprising: 
simultaneously sensing continuous solar irradiance from the sun by a plurality of photo sensors, each of the photo sensors having a different sensing orientation (Ritter Fig. 1, [0053]-[0055]: the aerial vehicle 106 carries one or more photo sensors 110 which are configured to obtain spectral measurement of an ambient light source 107, hence receive irradiance; [0058]: the photo sensors 110 can comprise 5 sensors 112-120; [0056]: the photo sensors 110 may be mounted and oriented in desired manner such as toward ambient light sources or oriented individually at a desired angle relative to a target 102, hence five photo sensors can have five different sensor orientations as in Fig. 1; [0079]-[0080], Fig. 1: one or more processors 122 to obtain information associated with the obtained spectral measurement of the light source from the sensors 110); 
([0053]: an imaging device may be one or more of multispectral or hyperspectral sensors to obtain images of a target 102); 
determining a reflectance of the target object based on the sensed irradiance and the acquired image information (Ritter [0055]: the imaging device can obtain signals reflected from a target; [0064]: the images and measurements of the target 102 can provide information about the spectral irradiance and reflection of the target; [0025]-[0026], [0040], [0092]: the spectral measurement of the target can be calibrated based on the spectral measurement of the ambient light source using obtained environmental parameter information to scale the spectral measurement of the target with determined calibration values and can be based on irradiance as in [0097], [0111], [0076], hence correlate the sensed irradiance by photo sensors with image acquired by imaging device and correct the spectral measurement of target, which used to determine reflectance of target, based on the sensed irradiance; [0099]: scaling the spectral measurement of  the target with the determines calibration values provides spectral measurement of the target that are independent of ambient light illumination conditions; [0088]: the information of irradiance of ambient light source can be used to correct the spectral measurement).  

Ritter does not explicitly disclose simultaneously determining, by a processor, direct and scattered components of the solar irradiance simultaneously sensed by the plurality of photo sensors;
However, Wen discloses simultaneously sensing solar irradiance by a plurality of photo sensors, each of the photo sensors having a different sensing orientation; simultaneously solar irradiance simultaneously sensed by the plurality of photo sensors (Wen Figs. 1-2, [0024]-[0025], [0028], [0013]: plurality of photosensitive sensor element 110 or 210 facing at different directions to measure direct and diffuse components of the illuminance and irradiance of the sun, hence simultaneously sensing irradiance. The processor 120 computes the direct and diffuse components of the solar radiations measured by the sensor 110).  
Ritter and Wen are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Ritter, and further incorporate determining, by a processor, direct and scattered components of the irradiance simultaneously sensed by the plurality of photo sensors, as taught by Wen, to be able to distinguish the contribution of direct and diffuse radiation for desired use (Wen [0010]).

Ritter further discloses determine, by the processor, an incidence angle of the sun (Ritter [0088]: a mounting angle sensor to obtain measurement of angle at which the sensors 110 are positioned with respect to the incident light from the ambient light source. The angle of incident of the light source relative to the sensor is determined based on obtained attitude information of the sensors, the sensors 110 and determined solar angles, wherein the sensors 110 provide information of the simultaneously irradiance measured. The relationship between the intensity of the spectral measurement and the angle of incidence between the ambient light source and the photo sensors 110 is obtained; [0089]-[0090]: processor to perform the functions of various components).
Wen also discloses solar altitude and elevation azimuth angle can be determined (Wen Fig. 4, [0034], [0038]: solar altitude azimuth angle β and elevation azimuth angle γ can be determined, with Ib is the direct normal solar radiation; [0036]: the relationship between the global measurement with direct and diffuse measurement and altitude azimuth angle β and elevation azimuth angle γ can be seen as in equation 1). 
Ritter does not explicitly disclose determining, by the processor, an incidence angle of the sun based on the simultaneously sensed solar irradiance and independent of any time and location information.
However, Mehrl discloses determining, by the processor, an incidence angle of the sun based on the simultaneously sensed solar irradiance and independent of any time and location information (Mehrl Figs. 1-2, 4-9, [0007], [0011]-[0015], [0056], [0062]: determine incident angle of the sun light using sensed signals of four or more directional sensors independent of any time and location information since those information are not disclosed to be needed; [0048]: the sensors detects direction and non-directional light, hence direct and scattered light).
Ritter and Wen and Mehrl are analogous art because they are from the same field of endeavor of irradiance sensing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Ritter and Wen, and further incorporate determining an incidence angle of the light source based on the simultaneously sensed irradiance, as taught by Mehrl, to reliably determine incident angle of the solar irradiance in different weather situations (Mehrl [0027]).

Ritter does not explicitly disclose determining a reflectance of the target object based on the determined direct and scattered components and the acquired image information.  
However, Kaneko discloses determining direct and scattered components of the irradiance, and determining a reflectance of the target object based on the determined direct and scattered components and the acquired image information (Kaneko [0020], [0093], Figs. 8-9, [0098]-[0099], [0136], [0055]-[0056]: direct and scatter component of an illumination spectrum during imaging can be determined; [0020], [0093], Figs. 8-9, [0100]: [0138]: removing an effect of the illumination spectrum in imaging environment from an input image and estimating spectral reflectance for imaged object).  
Ritter and Wen and Mehrl and Kaneko are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Ritter and Wen and Mehrl, and further incorporate determining a reflectance of the target object based on the determined direct and scattered components and the acquired image information, as taught by Kaneko, to correct captured image using reflectance information of object so that captured color information can be used as stable information even when the image is captured under a cloudy or shaded environment as well as under clear-sky environment (Kaneko [0015]).


Regarding claim 15, Ritter and Wen and Mehrl and Kaneko disclose all the limitations of claim 14 and are analyzed as previously discussed with respect to that claim.
Ritter further discloses further comprising correlating the sensed solar irradiance with the image information at a time the image information is acquired [0025]-[0026], [0040], [0092]: the spectral measurement of the target can be calibrated based on the spectral measurement of the ambient light source using obtained environmental parameter information to scale the spectral measurement of the target with determined calibration values and can be based on irradiance as in [0097], [0111], [0076], hence correlate the sensed irradiance by photo sensors with image acquired by imaging device; [0099]: scaling the spectral measurement of  the target with the determines calibration values provides spectral measurement of the target that are independent of ambient light illumination conditions; [0076]-[0077]: the spectral measurement of the target can be scaled based on a concurrently sampled set of ambient light spectral measurement, hence at a time the image information is acquired).  

Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ritter et al. (U.S 2016/0069741), hereinafter Ritter, in view of Wen et al. (U.S 2016/0237745), hereinafter Wen, further in view of Mehrl et al. (U.S 2019/0154498) hereinafter Mehrl, further in view of Kaneko (U.S 2013/0266221), further in view of Shearer et al. (U.S 2018/0143130) hereinafter Shearer.
Regarding claim 17, Ritter and Wen and Mehrl and Kaneko disclose all the limitations of claim 14 and are analyzed as previously discussed with respect to that claim.
Ritter and Wen and Mehrl and Kaneko do not explicitly disclose wherein the target object includes a plant, the method further comprising: determining a state of health of the plant based on the determined reflectance of the plant.  
Shearer discloses wherein the target object includes a plant, the method further comprising: determining a state of health of the plant based on the determined reflectance of the plant (Shearer [0010], [0130]-[0134]: measure and analyze the reflectance of a plant and determined plant health and nutritional content of the plant).  
Ritter and Wen and Mehrl and Kaneko and Shearer are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Ritter and Wen and Mehrl and Kaneko, and further incorporate having the target object includes a plant, the method further comprising: determining a state of health of the plant based on the determined reflectance of the plant, as taught by Shearer, to determine plant health and manage plant growth (Shearer [0012]).

Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ritter et al. (U.S 2016/0069741), hereinafter Ritter, in view of Wen et al. (U.S 2016/0237745), hereinafter Wen, further in view of Mehrl et al. (U.S 2019/0154498) hereinafter Mehrl, further in view of Kaneko (U.S 2013/0266221), further in view of Herzig et al. (U.S 2013/0152998) hereinafter Herzig.
Regarding claim 18, Ritter and Wen and Mehrl and Kaneko disclose all the limitations of claim 14 and are analyzed as previously discussed with respect to that claim.
Ritter further discloses 22determining, by the processor, at least one of pitch, heading and roll of the sensors and the aerial vehicle (Ritter [0094]-[0095], [0088]: location and altitude of the sensors can be determined, which can be used to determine location and altitude of the aerial vehicle since the sensors are mounted on the aerial vehicle; [0023]: attitude component and position sensor are used to obtain position information of the imaging device and the sensors; [0078]: a location sensor 125 and altitude sensor to obtain a position and altitude of the aerial vehicle).  
Ritter does not explicitly disclose determining, by the processor, at least one of pitch, heading and roll of the aerial vehicle based on the simultaneously sensed solar irradiance by the plurality of photo sensors having a different sensing orientation.
However, Herzig discloses determining, by the processor, orientations of the irradiance sensors based on the simultaneously sensed solar irradiance by the plurality of photo sensors having a different sensing orientation (Herzig [0005], [0040], [0025], [0114]-[0116]: identify the orientation and tilt of a solar irradiance sensor based on observed solar irradiance).
Ritter and Wen and Mehrl and Kaneko and Herzig are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Ritter and Wen and Mehrl and Kaneko, and further incorporate determining, by the processor, orientation of the irradiance sensor based on the simultaneously sensed irradiance by the plurality of photo sensors having a different sensing orientation, as taught by Herzig, wherein the irradiance sensors are positioned on the aerial vehicle as in Ritter, and hence the orientations of the aerial vehicle can be determined based on the simultaneously sensed irradiance by the plurality of photo sensors the orientation, wherein it is known that orientations can include at least one pitch, heading and roll of the aerial vehicle, to know how the irradiance sensor is collecting data (Herzig [0115]).


Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ritter et al. (U.S 2016/0069741), hereinafter Ritter, in view of Wen et al. (U.S 2016/0237745), hereinafter Wen, in view of Mehrl et al. (U.S 2019/0154498) hereinafter Mehrl, further in view of Christ et al. (U.S 2016/0232650) hereinafter Christ.
Regarding claim 19, Ritter discloses a method, comprising: 
simultaneously sensing continuous solar irradiance, during flight of an aerial vehicle, by a plurality of photo sensors positioned on the aerial vehicle, each of the photo sensors having a different sensing orientation (Ritter Fig. 1, [0053]-[0055]: the aerial vehicle 106 carries one or more photo sensors 110 which are configured to obtain spectral measurement of an ambient light source 107 which is a sun, hence receive irradiance and simultaneously sensing irradiance during flight of the aerial vehicle; [0058]: the photo sensors 110 can comprise 5 sensors 112-120; [0056]: the photo sensors 110 may be mounted and oriented in desired manner such as toward ambient light sources or oriented individually at a desired angle relative to a target 102, hence five photo sensors can have five different sensor orientations as in Fig. 1; [0079]-[0080], Fig. 1: one or more processors 122 to obtain information associated with the obtained spectral measurement of the light source from the sensors 110); 
transmitting information indicative of the sensed solar irradiance from the plurality of photos sensors to a processor (Ritter [0079]-[0080], Fig. 1: one or more processors 122 to obtain information associated with the obtained spectral measurement of the light source from the sensors 110).

Ritter does not explicitly disclose simultaneously determining, by the processor, direct and scattered components of the irradiance simultaneously sensed by the plurality of photo sensors during the flight of the aerial vehicle.
However, Wen discloses simultaneously determining, by the processor, direct and scattered components of the irradiance simultaneously sensed by the plurality of photo sensors (Wen Figs. 1-2, [0024]-[0025], [0028], [0013]: plurality of photosensitive sensor element 110 or 210 facing at different directions to measure global radiation measurement of irradiance and computes direct and diffuse components of the illuminance and irradiance of light source, hence simultaneously sensing irradiance. The processor 120 computes the direct and diffuse components of the solar radiations measured by the sensor 110; [0034], [0036]: the sensors measure global radiation measurement, and the direct and diffuse components are computed based on the relationship between the radiation measurement of the sensors and the direct and diffuse component and incident angle of irradiance which can be computed using location and time information as in [0034]).  
Ritter and Wen are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Ritter, and further incorporate determining, by the processor, direct and scattered components of the irradiance simultaneously sensed by the plurality of photo sensors, as taught by Wen, during the flight of the aerial vehicle since the sensors position with respect to the light source and the incident angle of the irradiance can still be determined during flight as taught by Ritter, which can be used (Wen [0010]).

Ritter does not explicitly disclose simultaneously determining, by the processor and independent of any time and location information, direct and scattered components of the solar irradiance simultaneously sensed by the plurality of photo sensors during the flight of the aerial vehicle.
However, Mehrl discloses simultaneously determining, by the processor and independent of any time and location information, direct and scattered components of the solar irradiance simultaneously sensed by the plurality of photo sensors (Mehrl Figs. 1-2, 4-9, [0048], [0053], [0057]: optical sensing device that detects directional and non-directional light from the sun; [0007], [0011]-[0015], [0056], [0062]: determine incident angle of the sun light using sensed signals of four or more directional sensors and independent of any time and location information since those information are not disclosed to be needed).
Ritter and Wen and Mehrl are analogous art because they are from the same field of endeavor of irradiance sensing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Ritter and Wen, and further incorporate simultaneously determining, by the processor and independent of any time and location information, direct and scattered components of the solar irradiance simultaneously sensed by the plurality of photo sensors, as taught by Mehrl, to reliably determine incident angle of the solar irradiance in different weather situations (Mehrl [0027]).

Furthremore, Christ discloses simultaneously determining, by the processor, direct and scattered components of the irradiance simultaneously sensed by the plurality of photo sensors during the flight of the aerial vehicle (Christ [0035]-[0036], [0038]: radiance sensor 114 is used to capture direct and indirect sunlight. The sun radiant from direct and diffuse sunlight for certain angles can be estimated simultaneously).
Ritter and Wen and Mehrl and Christ are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Ritter and Wen and Mehrl, and further incorporate determining, by the processor, direct and scattered components of the irradiance simultaneously sensed by the plurality of photo sensors during the flight of the aerial vehicle, taught by Christ, to accurate capture and determine radiance using aerial vehicle (Christ [0009]).


Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ritter et al. (U.S 2016/0069741), hereinafter Ritter, in view of Wen et al. (U.S 2016/0237745), hereinafter Wen, in view of Mehrl et al. (U.S 2019/0154498) hereinafter Mehrl, further in view of Christ et al. (U.S 2016/0232650) hereinafter Christ, further in view of Herzig et al. (U.S 2013/0152998) hereinafter Herzig.
Regarding claim 20, Ritter and Wen and Mehrl and Christ disclose all the limitations of claim 19 and are analyzed as previously discussed with respect to that claim.
Ritter further discloses 22determining, by the processor, at least one of pitch, heading and roll of the aerial vehicle and sensors (Ritter [0094]-[0095], [0088]: location and altitude of the sensors can be determined, which can be used to determine location and altitude of the aerial vehicle since the sensors are mounted on the aerial vehicle; [0023]: attitude component and position sensor are used to obtain position information of the imaging device and the sensors; [0078]: a location sensor 125 and altitude sensor to obtain a position and altitude of the aerial vehicle).  
Ritter does not explicitly disclose determining, by the processor, at least one of pitch, heading and roll of the aerial vehicle based on the simultaneously sensed irradiance by the plurality of photo sensors having a different sensing orientation.
However, Herzig discloses determining, by the processor, orientations of the irradiance sensors based on the simultaneously sensed irradiance by the plurality of photo sensors having a different sensing orientation (Herzig [0005], [0040], [0025], [0114]-[0116]: identify the orientation and tilt of a solar irradiance sensor based on observed solar irradiance).
Ritter and Wen and Mehrl and Christ and Herzig are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Ritter and Wen and Mehrl and Christ, and further incorporate determining, by the processor, orientation of the irradiance sensor based on the simultaneously sensed irradiance by the plurality of photo sensors having a different sensing orientation, as taught by Herzig, wherein the irradiance sensors are positioned on the aerial vehicle as in Ritter, and hence the orientations of the aerial vehicle can be determined based on the simultaneously sensed irradiance by the plurality of (Herzig [0115]).

Claim 21 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ritter et al. (U.S 2016/0069741), hereinafter Ritter, in view of Wen et al. (U.S 2016/0237745), hereinafter Wen, in view of Mehrl et al. (U.S 2019/0154498) hereinafter Mehrl, further in view of Christ et al. (U.S 2016/0232650) hereinafter Christ, further in view of Herzig et al. (U.S 2013/0152998) hereinafter Herzig, further in view of Beckman et al. (U.S 9,415,870) hereinafter Beckman.
Regarding claim 21, Ritter and Wen and Mehrl and Christ and Herzig disclose all the limitations of claim 20 and are analyzed as previously discussed with respect to that claim.
Ritter does not explicitly disclose navigating a flight of the aerial vehicle based on the determined at least one of pitch, heading and roll.
However, Beckman discloses navigating a flight of the aerial vehicle based on the determined at least one of pitch, heading and roll (Beckman Col. 10. lines 65-67, Col. 11, lines 1-15: flight sensor may include sensors such as spectral cameras and other sensors to determine flight stage and position of the UAV and flight control of the unmanned vehicle UAV based on determined position of the UAV).
Ritter and Wen and Mehrl and Christ and Herzig and Beckman are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Ritter and Wen and Christ and Herzig, and further incorporate navigating a flight of the aerial vehicle based on the determined at least one of pitch, heading and roll, as taught by Beckman, to control the aerial vehicle in a desired position (Beckman Col. 11, lines 1-15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klawuhn et al (U.S 2017/0276542 A1) discloses sensor system to measure solar radiation in which actual orientation of the sensor can be determined.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Examiner, Art Unit 2486                                                                                                                                                                                                        
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486